DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive.
Applicant argues that Ziesel doesn’t describe the use of needles. However, a needle is defined as “any of various slender hollow devices used to introduce matter (such as air) into or remove it from an object” (Merriam-Webster). Ziesel then goes on to remark the slender hollow devices (440) may be sized to whatever is desired by the user (Col. 6, lines 46-49), so if small diameters are required, the user is obliged to take the teachings of Ziesel and size the needle taught therein to fulfill their desired use case.
In response to applicant's argument that does not disclose sizing the needles to dispense into the mouth of a container bottle, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "an inner diameter of the mouth of the container" in claim 1 and 15 is a relative term which renders the claim indefinite.  The term “mouth of the container" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Containers are described as bottles, cans, cartons, pouches, cups, buckets, drums, or any other type of liquid carrying device in the specification (para. 1271), all of which could have vastly different dimensions.
Claims 2-14 and 16-19 are rejected for their incorporation of the above through their dependency of claims 1 and 15. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-6, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziesel et al. (US Patent No. 7,578,415).
Re: Claim 1, Ziesel discloses the claimed invention including a plurality of micro-ingredient containers with a plurality of different micro-ingredients (Col. 6, lines 21-22, plurality of micro ingredients; and a nozzle head (300); wherein the nozzle head comprises a plurality of dispensing needles (440) therein such that each of the plurality of dispensing needles doses a micro-ingredient into the container (Col. 1 & 7, lines 56-58, 59-62, a needle for each microingredient dispensing into a container); wherein each dispensing needle comprises a diameter of whatever is desired by the user (Col. 6, lines 46-49, diameter may be varied to what is desired except for expressly stating about 0.03 inches to about 0.05 inches such that an outer diameter of the plurality of dispensing needles is less than an inner diameter of the mouth of the container. The Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ziesel to include a needle with a diameter of about 0.03 inches to about 0.05 inches such that an outer diameter of the plurality of dispensing needles is less than an inner diameter of the mouth of the container. Since Ziesel states in Col. 6, lines 46-49 that a person having ordinary skill in the art will recognize that the diameter of the micro-ingredient needles may be varied to achieve the correct flow rate for each micro-ingredient. Additionally, Applicant appears In re Aller, 105 USPQ 233.
Re: Claim 2, Ziesel discloses the claimed invention including the plurality of dispensing needles is positioned within the nozzle head in a circular configuration (Depicted in Figs. 10).
Re: Claim 4, Ziesel discloses the claimed invention including the plurality of dispensing needles comprises eight dispensing needles (Fig. 5-7 depicts at least eight needles)
Re: Claim 5, Ziesel discloses the claimed invention including the plurality of dispensing needles comprises sixteen dispensing needles (Fig. 5-7 depicts at least 16 needles)
Re: Claim 6, Ziesel discloses the claimed invention including the nozzle head comprises the plurality of dispensing needles and a macro-ingredient nozzle (380) (Fig. 7, Col. 6, lines 18-25, dispensing needles and ingredients).
Re: Claim 14, Ziesel discloses the claimed invention including a dispensing pump (902) upstream of the nozzle head (Col. 6, lines 44-46, pump delivering fluid to nozzle).
Re: Claim 15, the device of Ziesel as evidenced in the rejections of claims 1 and 14 above is capable of performing the claimed method found herein.
Re: Claim 16, the device of Ziesel is capable of performing the claimed method of plurality of micro-ingredients comprises reconstitution ratios of about ten to one or higher (Col. 4, lines 51-58, 10:1).
Re: Claim 17, the device of Ziesel is capable of performing the claimed method of the plurality of micro-ingredients comprises reconstitution ratios of about ten to one or higher (Col. 4, lines 51-58, 10:1).
Re: Claims 18-19, Ziesel discloses the claimed invention except for the outer diameter of the plurality of dispensing needles comprises less than about 0.65 inches. The Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ziesel to include an outer diameter of the plurality of dispensing needles is less than about 0.65 inches. Since Ziesel states in Col. 6, lines 46-49 that a person having ordinary skill in the art will recognize that the diameter of the micro-ingredient needles may be varied to achieve the correct flow rate for each micro-ingredient thus able vary the overall size of the group. Additionally, Applicant appears to have placed no criticality on any particular diameter (see Specification, para. 142, wherein it states the size and number of needles “may vary”) and it appears that the device of Ziesel would work appropriately if made within the In re Aller, 105 USPQ 233.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziesel et al. (US Patent No. 7,578,415) as applied to claim 1 above, and further in view of Buca et al. (US Patent No. 6,173,862).
Re: Claim 3, Ziesel discloses the claimed invention except for expressly stating the needles made of stainless steel. However, Buca teaches making dispensing needles (43,44) of stainless steel (Col. 9, line 1, stainless steel). 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a needle made of stainless steel as taught by Buca, since such a modification of using stainless steel in fluid handling is common place due its advantageous physical properties i.e. anticorrosion, durability, mold/bacteria resistant etc.. Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziesel et al. (US Patent No. 7,578,415) as applied to claim 1 above, and further in view Jersey et al. (US Patent No. 9,878,892).
Re: Claim 8, Ziesel discloses the claimed invention except for expressly stating the method of forming.  However, Jersey discloses a nozzle head including constructing parts of the nozzle head by 3-D printing a thermoplastic (Col. 16, lines 1-9, 3-d printing). 
Re: Claim 13, Ziesel in view of Jersey discloses the claimed invention including the dispensing section comprises a sold out system (Jersey showing a similar dispensing section comprising a sold out system Col. 23, lines 14-29, sold out system).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a sold out system, since such a modification would notify the user when to refill the device when empty while also preventing a poor quality product from being dispensing when levels are too low to dispense properly
Claims 9-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziesel et al. (US Patent No. 7,578,415) as applied to claim 1 above, and further in view of Wallace et al. (US 2008/0029541 A1).
Re: Claim 9, Ziesel discloses the claimed invention except for further particulars of the rest of the dispensing system. However, Wallace discloses the claimed invention including a loading section (67) and a dispensing section (69) (Fig. 6, Para. 53, loading section and dispensing section).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a dispensing system as taught by Wallace, since Ziesel states in column 7, lines 39-40 that their nozzle assembly described herein may 
Re: Claim 10, Ziesel in view of Wallace discloses the claimed invention including the loading section comprises a plurality of loading trays (67) with the plurality of micro-ingredient containers (Wallace: Fig. 6, multiple trays depicted with multiple containers).
Re: Claim 11, Ziesel in view of Wallace discloses the claimed invention including the dispensing section comprises a plurality of dispensing trays (105) with a plurality of dispensing pouches (108) (Wallace: Fig. 13, Para. 58, each tray holds a pouch for dispensing).
Re: Claim 12, Ziesel in view of Wallace discloses the claimed invention including the plurality of microingredient containers is in fluid communication with the plurality of dispensing pouches (Wallace: Fig. 13, Para. 58 each container is in communication with a dispensing pouch).
Re: Claim 20, in view of the rejections of claims 9-12 above, Ziesel discloses the claimed invention including a micro-ingredient tower for filling a container, comprising a nozzle head comprises a plurality of dispensing needles (440) therein such that each of the plurality of dispensing needles doses a micro-ingredient into the container (Col. 1 & 7, lines 56-58, 59-62, a needle for each microingredient dispensing into a container); and in view of Wallace:
a loading section (67) with a plurality of micro-ingredient containers (107) having a plurality of micro-ingredients (Wallace: Fig. 6, multiple trays depicted with multiple containers);
a dispensing section (69) with a plurality of dispensing pouches (108) and nozzle (114) (Wallace: Fig. 13, Para. 58 each container is in communication with a dispensing pouch);
wherein the plurality of micro-ingredients flow from the micro-ingredient containers, to the dispensing pouches, and to the nozzle to be dosed into the container (Wallace: Fig. 13 depicts fluid flowing from containers to pouches to nozzle for dispensing into an external container).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754